DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/21/2021.
Applicant’s cancelation of claims 5-6 is acknowledged and require no further examining.  Claims 1-4 and 7-15 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the phrase “wherein 7 the elastic element” appears to be a typographical error and should be written as “wherein the elastic element”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 7-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Scott et al. (7981535), Robinson et al. (8346191), and Sadik et al. (10185279).
Regarding claim 1, Mejegård et al. a device (500) for identifying operating data of a motor-driven tool (142), wherein the device (500) is configured for arrangement on the tool (142), the device comprising:
an identifying and/or evaluating device (350),
wherein the identifying and/or evaluating device (350) is configured to identify at least one parameter,
wherein the parameter is a function of an operating state of the tool (142), and
wherein the identifying and/or evaluating device (350) is configured to evaluate the identified parameter for obtaining the operating data and/or to identify operating data;
an operating data memory unit (330),
wherein the operating data memory unit is configured to store the obtained and/or identified operating data;
a communication interface (325),
wherein the communication interface (325) is configured to transfer the stored operating data to a terminal (112) in a wire-less manner;

an electrical energy storage device (page 9 paragraph 82),
wherein the electrical energy storage device is configured to supply electrical energy to the identifying and/or evaluating device (350), the operating data memory unit (330), and/or the communication interface (325).
(Figure 1, 3A, 5 and Page 3 paragraph 40, Page 4 paragraph 45, Page 9 paragraph 82, Page 11 paragraph 98, 99, Page 14 paragraph 121)
However, Mejegård et al. do not disclose at least one elastic element and the pressure force applied by the elastic element is relative to the mass of the battery, and wherein the elastic element includes at least one of a foam material and a polyurethane.
Scott et al. disclose a battery holding assembly (219) comprising: a battery (318); a housing 392; a cover (320); an elastic element (802); and a contact element (816), wherein the battery holding assembly (219) has an open condition (cover off) and a closed condition (cover on), wherein battery (318) is insertable or removable from the housing (392) when in the open condition (cover off), and wherein the elastic element (802) applies pressure on the battery along the insertion and removal direction when in the closed condition (cover on). (Figure 3, 8 and Column 4 lines 19-30, Colum 7 lines 19-27, 34-38, Column 8 lines 16-20)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the device of Mejegård et al. by incorporating the battery holding assembly as taught by Scott et al., 
Robinson et al. disclose a battery holding assembly (102) comprising: a battery (150); a housing (106); and an elastic element (127), wherein the elastic element (127) applies a pressure of force on the battery (150), and wherein the force is greater than the force that can be generated by the mass of the battery under the greatest expected acceleration due to vibration.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified elastic element of the modified Mejegård et al. by modifying size of elastic element so that the force applied by the elastic element is greater than the force that can be generated by the mass of the battery under the greatest expected acceleration due to vibration as taught by Robinson et al., since column 6 lines 11-18 of Robinson et al. states such a modification would help prevent fretting corrosion.
However, Mejegård et al. modified by Scott et al. and Robinson et al. do not explicitly disclose the force amounts to a value of the mass of the electrical energy storage device multiplied by at minimum 1 N per g.
It would have been obvious to the person of ordinary skill in the art to have made the force amount to a value of the mass of the electrical energy storage device multiplied by at minimum 1 N per g, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. [MPEP 2144.05 (II-B)]  It would be beneficial to incorporate the modification since such a modification 
Sadik et al. discloses an electrical device comprising an elastic element (320) made of polyurethane foam coated with an electrically conductive material. (Column 5 lines 48-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the elastic element of the modified Mejegård et al. by incorporating the conductive polyurethane foam as taught by Sadik et al., since column 5 lines 54-67 of Sadik et al. states such modification would eliminate metal to metal friction while maintaining contact between the conductive elements.
Regarding claim 2, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose an electrical energy storage device. (Mejegård et al. – Page 9 paragraph 82)
Regarding claim 3, coin batteries are known in the art to have a mass ranging from 1g to 10g.  When using a battery with a mass between 3g and 10g, the elastic element is interpreted to have a force ranging between 3 N to 10 N.
Therefore, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. is interpreted to disclose the forces amounts to a value either at minimum 3 N or at minimum 7.5 N.
Regarding claim 4, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the elastic element (Scott et al. – 802) is configured to, in the closed condition of the housing (Scott et al. – 392), to fix the accommodated electrical 
Regarding claim 7, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the housing (Mejegård et al. – 502, 508) is configured, in the closed condition of the housing (Mejegård et al. – 502, 508) to secure the accommodated electrical energy storage device (Scott et al. – 318) radially in relation to the insertion and removal direction. (Mejegård et al. – Figure 5)
[AltContent: textbox (Insertion and Removal Direction)][AltContent: arrow][AltContent: connector][AltContent: textbox (Radially Securing Wall)][AltContent: arrow][AltContent: textbox (Mejegård et al.)]
    PNG
    media_image1.png
    661
    650
    media_image1.png
    Greyscale

Regarding claim 8, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the housing (Mejegård et al. – 502, 508) includes a container (Mejegård et al. – 508) for accommodation of the electrical energy storage device (Scott et al. – 318) and a cover (Mejegård et al. – 502) for closing the container, 
wherein, in the open condition of the housing (Mejegård et al. – 502, 508), the cover (Mejegård et al. – 502) is removed from the container (Mejegård et al. – 508), 

wherein, in the closed condition of the housing (Mejegård et al. – 502, 508), the elastic element (Scott et al. – 802) is disposed on the cover (Mejegård et al. – 502) such that the elastic element applies a pressure on the accommodated electrical energy storage device (Scott et al. – 318) against the container (Mejegård et al. – 508).
(Mejegård et al. – Figure 5 and Page 14 paragraph 121)
(Scott et al. – Figure 8 and Column 7 lines 47-49)
Regarding claim 9, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the container (Mejegård et al. – 508) and the cover (Mejegård et al. – 502) include at least one bayonet (Mejegård et al. – 510, 512) for mechanical connection to each other. (Mejegård et al. – Figure 5 and Page 14 paragraph 121)
Regarding claim 10, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the device (Mejegård et al. – 500) is embodied separate from the tool (Mejegård et al. – 142). (Mejegård et al. – Page 3 paragraph 40)
Regarding claim 13, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose resilient electrical contact elements (Scott et al. – 816), wherein the resilient electrical contact elements (Scott et al. – 816) are configured, in the closed condition of the housing, to electrically contact corresponding electrical contacts of the accommodated electrical energy storage device (Scott et al. – 318), wherein the elastic 
Regarding claim 14, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose a system comprising: a device according to claim 1; and a motor-driven tool (Mejegård et al. – 142). (Mejegård et al. – Figure 1 and Page 3 paragraph 40)
Regarding claim 15, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the motor-driven tool is a saw, a pole-pruner, hedge shears, a hedge cutter, a leaf blower, a leaf aspirator, a sweeper roller, a sweeper brush, a lawn mower (Mejegård et al. – 142), a brush cutter, or a dethatcher. (Mejegård et al. – Figure 1 and Page 3 paragraph 40)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Scott et al. (7981535), Robinson et al. (8346191), and Sadik et al. (10185279) as applied to claim 1 above, and further in view of reference Oomori et al. (7185998).
Regarding claim 11, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the claimed invention as stated above, but do not disclose a damping element.
Oomori et al. disclose a power tool (1) comprising: an electric device (20) attached to the power tool (1); and a damping element (22) situated between the electric device (20) and the power tool (1). (Figure 1, 5 and Column 4 lines 50-53, Column 10 lines 27-35)
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Scott et al. (7981535), Robinson et al. (8346191), Sadik et al. (10185279), and Oomori et al. (7185998) as applied to claim 11 above, and further in view of reference Miura et al. (2004/0225048).
Regarding claim 12, Mejegård et al. modified by Scott et al., Robinson et al., Sadik et al., and Oomori et al. disclose the claimed invention as stated above, but do not disclose the damping element includes of acrylate.
Miura et al. discloses a vibration damping material including acrylate copolymer. (Page 2 paragraph 41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified damping element of the modified Mejegård et al. by incorporating the acrylate copolymer as taught by Miura et al., since page 1 paragraph 8 of Miura et al. states such a modification would provide wider serviceable temperature range and higher durability.



Response to Arguments
The Amendments filed on 10/21/2021 have been entered.  Applicant’s cancelation of claims 5-6 is acknowledged and require no further examining.  Claims 1-4 and 7-15 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Mejegård et al. (2015/0081359) modified by references Scott et al. (7981535) and Robinson et al. (8346191), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Sadik et al. (10185279).
Applicant states:
Mejegård ¶ [0054]’s sole mention of a battery is a battery which powers a device carried by an operator, not a device on a tool.

On page 9 paragraph 82 of Mejegård et al., the power source “of the equipment data sensor 230 comprises one or more batteries” (emphasis added).  On page 11 paragraph 98 of Mejegård et al., the universal equipment data sensor (300) is in accordance with the embodiment of equipment data sensor (230).  This implies the embodiment of the universal equipment data sensor, comprising the microprocessor (350), includes one or more batteries.
Applicant states:
The Scott and Robinson references teach metal contact elements (Scott metal contact 802; Robison metal springs 127) (the Applicant also notes these references are in fields which art not analogous to the field of power tools, being directed to devices such as cell phones and to industrial process, respectively).

In response to applicant's argument that references Scott et al. and Robinson et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Mejegård et al. is disclose a device for identifying operating data of a motor-driven tool, wherein said device comprises a battery.  Scott et al. disclose a battery holding assembly configured to retain a battery in an electrical contact within the battery holding assembly.  Robison et al. disclose a battery holding assembly comprising an elastic element, wherein said elastic element is configured to apply an elastic force greater than the force that can be generated by the mass of the battery under greatest expected acceleration due to vibration.  Since Mejegård et al., Scott et al., and Robison et al. relate to the use of a battery and the structure of holding a battery for use, all the references reasonably pertain to the same particular problem.  Therefore, the references are analogous art.
Applicant states:
One of ordinary skill in the art would immediately recognize that such an arrangement cannot be used to generate high contact forces without destroying the foam elements 320 due to sliding friction, i.e., where high forces in the normal direction against the sliding surfaces of the shaft and the cushion would quickly create high friction-generated heat and cushion wear.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Sadik et al. is not relied upon for the teaching of an elastic element that applies an extraordinarily high level of force.  Sadik et al. is relied upon for the teaching of an elastic element made of polyurethane foam.
Mejegård et al. is relied upon for the teaching of a device for identifying operating data of a motor-driven tool, wherein said device comprises a battery.  Scott et al. is relied upon for the teaching of a battery holding assembly.  Robinson et al. is relied upon for the teaching of elastic element that applies an elastic force greater than the force that can be generated by the mass of the battery under greatest expected acceleration due to vibration. 
Therefore, when modifying Mejegård et al. in view of Scott et al., Robinson et al., and Sadik et al., the person of ordinary skill in the art would incorporate a polyurethane foam into the battery holder assembly of the operating data device, wherein the polyurethane foam applies an elastic force greater than the force that can be generated by the mass of the battery under greatest expected acceleration due to vibration.
Furthermore, since Applicant does not provide any reference or teaching to support the assertion that the foam element of Sadik et al. would be destroyed when incorporated into the device of Mejegård et al., the assertion is mere speculation.  “An 
Sadik et al. disclose the teaching of using a foam material embedded with electrical conducive fibers in order to prevent wobble type motion. (Column 2 lines 1-3, 16-22)  Sadik et al. do not disclose that the teaching cannot be used in a device that experiences high vibration forces or disclose that said foam would be destroyed when exposed to high vibration forces.  Since Applicant does not provide support for the assertion, and since Sadik et al. do not teach away from incorporating the foam into the device disclosed by Mejegård et al., Applicant’s arguments are rendered moot.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 3, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731